DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claim 18 non-elected without traverse.  Accordingly, claim 18 has been cancelled.
The application has been amended as follows:
	In the claims:
	Cancel claim 18.
	
Allowable Subject Matter
Claims 1, 3-11, 13-17 and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show depositing a cap layer on the high-x layer, the cap layer comprising at least one metal selected from Co, Ni, Mn and Ga, the cap layer having a thickness in a range of 5 A0 to 20 A0; and annealing the metal oxide stack to diffuse the at least one axMbYLz, where Ma is selected from Ta or Ti, Mb is selected from Co, Ni, Mn, or Ga, and L is selected from one or more of N, O or C at least one metal and having a thickness in a range of about 5 A0 to about 20 A0; and annealing the metal oxide stack to diffuse the at least one metal through the high-x layer to the interface (claim 19); depositing a cap layer on the high-x layer, the cap layer comprising at least one metal of the group comprising Co, Mn, or Ni; and annealing the metal oxide stack at a temperature in a range of from about 350 °C to about 550 °C to increase or decrease a threshold voltage of the metal oxide stack by greater than or equal to about 1 eV (claim 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/HOAI V PHAM/
Primary Examiner, Art Unit 2892